@Hniteh ﬁvtateg (Enurt of appeals

For the Seventh Circuit
Chicago, Illinois 60604

September 21, 2006
Before
Hon. William J. Bauer, Circuit Judge

Hon. Richard A. Posner, Circuit Judge

Hon. Diane P. Wood, Circuit Judge

No. 05-4503
Appeal from the United States District
UNITED STATES OF AMERICA, Court for the Central District of
Plaintiff-Appellee, Illinois.
V, No. 02-10011-09
CHRISTOPHER KP. REUTER, Joe Billy McDade, Judge.

Defendant-Appellant.

ORDER

The ﬁrst two lines on page 3 of the opinion in this case, issued on September 19, 2006,
are amended to read as follows:

“Third Circuit, overruling Kikumura, held in Uniled Slates v. Grier, 449 F.3d 558, 570 (3d Cir.
2006). (The full court, however, has now granted rehearing en banc and withdrawn the panel
opinion. 453 F.3d 554, 554 (3d Cir. 2006).) In contrast”.

So ORDERED.